Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 18-CF-547

                    DERRIAN FREEMAN HARRIS, APPELLANT,

                                         V.

                             UNITED STATES, APPELLEE.

                           Appeal from the Superior Court
                            of the District of Columbia
                                  (CF2-13064-17)

                    (Hon. Robert A. Salerno, Motion Judge)
                      (Hon. Steven N. Berk, Trial Judge)

(Submitted April 9, 2020                                Decided October 7, 2021)

      William Collins, Public Defender Service, with whom Samia Fam and
Jaclyn Frankfurt, Public Defender Service, were on the brief, for appellant.

        Elizabeth Gabriel, Assistant United States Attorney, with whom Jessie K.
Liu, United States Attorney at the time, and Elizabeth Trosman, John Mannarino,
Jennifer Loeb, and Rachel Forman, Assistant United States Attorneys, were on the
brief, for appellee.

     Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON *, Associate Judge,
and RUIZ, Senior Judge.


      *
       Judge Thompson was an Associate Judge of the court at the time the case
was argued. Although Judge Thompson’s term expired on Saturday, September 4,
2021, she will continue to serve as an Associate Judge until her successor is
confirmed. See D.C. Code § 11-1502 (2012 Repl.) (“Subject to mandatory
                                                                    (continued…)
                                          2




      THOMPSON, Associate Judge:          On February 28, 2018, a jury convicted

appellant, Derrian Freeman Harris, of possession with intent to distribute (PWID)

cocaine, see D.C. Code § 48-904.01(a)(1) (2021 Supp.), and possession of an open

container of alcohol (POCA), see D.C. Code §§ 25-1001(a)(1), (d) (2021 Supp.).

Mr. Harris appeals on two grounds. First, he argues that the trial judge (the

Honorable Steven Berk) erred in rejecting his Batson 1 challenge to certain of the

prosecution’s peremptory strikes during jury selection. Second, Mr. Harris argues

that the court (the Honorable Robert A. Salerno) erred in denying his pre-trial

motion to suppress evidence found during a search of the vehicle he had been

driving. With respect to Mr. Harris’s first argument, we agree that the trial court

erred by failing to sufficiently scrutinize the prosecutor’s explanations for the

strikes of two black women jurors. We therefore reverse Mr. Harris’s convictions.

Although we think it unlikely that Mr. Harris will be retried (given that by now he


(…continued)
retirement at age 74 and to the provisions of subchapters II and III of this chapter, a
judge of a District of Columbia court appointed on or after the date of enactment of
the District of Columbia Court Reorganization Act of 1970 shall serve for a term
of fifteen years, and upon completion of such term, such judge shall continue to
serve until the judge’s successor is appointed and qualifies.”).
      1
         Batson v. Kentucky, 476 U.S. 79 (1986) (holding that a prosecutor may not
use peremptory strikes to eliminate would-be members of the petit jury on the basis
of their race).
                                         3

presumably has completed his sentence of incarceration) and that the suppression

issue therefore will not arise again, we also briefly explain our conclusion that the

vehicle search was lawful and the suppression motion was properly denied. 2




                                I. The Batson Issue




      We start with this preliminary observation: that race is an impermissible

factor in jury selection even if (as we assume here) the prosecutor was not

motivated by racial animus, but instead acted on an assumption that a black woman

juror, because of her race, would be favorable to a black defendant or unfavorable

to the government. Batson, 476 U.S. at 97-98; Flowers v. Mississippi, 139 S. Ct.

2228, 2241-42 (2019). We are prompted to make this observation because, during

the Batson proceedings in the trial court, the prosecutor urged the court “to be very

cautious in making findings” given that “any remedial measures that th[e] [c]ourt

takes[] can ultimately be used as an adverse finding against these prosecutors.”

We do not know whether the trial court heeded the prosecutor’s cautionary words,

but we think it is worth quoting a point aptly made by another appellate court:

      2
          We deny the pending motion for oral argument.
                                          4


             [U]nder Batson, the issue is not racial animus but the
             [defendant’s] right to a fair trial, including a jury
             selection process untainted by improper exclusion of
             prospective jurors based on race. The [government], like
             any other party to a jury trial, wants to seat a jury that
             will be favorable (or at least not hostile) to its case.
             Batson focuses on the reason the [government] believes a
             particular juror should not be seated, and if the juror’s
             race is [a] reason, a violation exists despite the fact that
             the prosecutor does not otherwise discriminate against or
             harbor any animus toward that race.

In re A.S., 76 N.E.3d 786, 793 (Ill. App. Ct. 2017). Relatedly, one jurist has

expressed concern that “trial judges hesitate to sustain Batson challenges, when

they otherwise might and should, because such a ruling is seen as tantamount to

calling the prosecutor a racist[,]” a misconception whose “[p]erpetuation . . .

allows . . . race-based strikes to go unchecked.” People v. Ojeda, No. 15CA1517,

2019 WL 4197000, at *15 (Colo. App. Sept. 5, 2019) (Harris, J., specially

concurring), cert. granted, No. 19SC763, 2020 WL 4915894 (Colo. Aug. 17,

2020). To the extent the “adverse[-]finding” concern the prosecutor expressed, or

the court’s response to it, reflected such a misconception, we think it important to

endorse these other courts’ remarks.



      Our review of appellant’s Batson claim begins with the recognition that if

the record indicates that race was a consideration in the prosecution’s decision to

strike even one black juror, appellant is entitled to reversal of his convictions. See
                                          5

Smith v. United States, 966 A.2d 367, 369 (D.C. 2009); Beasley v. United States,

219 A.3d 1011, 1016 (D.C. 2019) (explaining that excluding even one member of

the venire on the basis of race would violate the Equal Protection Clause). “Our

task requires careful scrutiny of the record, because we must be guided by the

principle that ‘race is an impermissible factor, even if a minor one, in exercising

peremptory strikes.’” Smith, 966 A.2d at 369 (quoting Tursio v. United States, 634

A.2d 1205, 1213 n.7 (D.C. 1993)).          To this end, we describe the Batson

proceedings in some detail, including the prosecutor’s proffered reasons for strikes,

defense counsel’s response, and the trial court’s evaluation.



                       A. Voir Dire, the Peremptory Strikes,
                       and the Defense’s Batson Challenge


      Appellant’s Batson challenge arose on the first day of jury selection.

Following strikes for cause by the court, during which the court struck every one of

the black men in the venire, thirty-seven prospective jurors remained. Of those

remaining jurors, nine were black women, constituting 24% of the venire; twenty-

four were white (thirteen men, eleven women), constituting 64% of the venire; and

four were Hispanic (two men, two women). Each side was allotted ten peremptory

strikes and one strike for selecting alternates. The defense used nine of its ten

strikes, or 90%, against white jurors and also struck one Hispanic female juror.
                                           6

The prosecution used five of its ten strikes, or 50%, against five of the nine black

women.     After reviewing the strike sheet, defense counsel asked that the

prosecution put on record why these black women were struck. The trial judge

allowed a break at this point for the prosecutor to go over the numbers and

instructed the jury to return in fifteen minutes.



      After the case was recalled, the lead prosecutor indicated that the

government “may need a little bit more time.” The parties and the court then

proceeded to clarify the numerical breakdown of the venire following strikes for

cause. After reviewing the figures, the court asked the prosecutor to provide her

“non[-]discriminatory purposes.” The prosecutor responded by asking the court

“to make a determination whether [defense counsel] has made out a prima facie

case.” The prosecutor argued that defense counsel had failed to do so, noting that

defense counsel had used nine of her ten strikes to strike white jurors and asserting

that the court “should consider [defense counsel’s] own strikes to demonstrate that

there can be non[-]discriminatory aberrations in the panel.”



      After some exchanges between the court and the parties about how to

proceed and the trial court’s expression of concern about losing the jury and having

to start over, the lead prosecutor noted that her supervisor was “on his way over”
                                         7

and asked for a few minutes to consult with the supervisor. The court agreed to

allow the prosecutor “a minute” to consult, after which the prosecutor said that she

would “go ahead and put our non[-]discriminatory reasons on the record.” Before

proceeding to do so, however, the prosecutor again asked whether the court had

made any ruling with respect to defense counsel’s prima facie case. The court

responded by telling defense counsel that “the numbers . . . don’t get you there

completely” and asking her to provide more.



      In response, defense counsel referred to the “disparity” in strikes by the

government (i.e., only nine black venire persons, all women, comprising 24% of

remaining jurors, and the prosecution’s striking five, which amounted to 50% of its

strikes). Defense counsel also asserted that three of the black women did not

answer “yes” to any of the court’s questions and that “it just does not seem that

there’s any reason to strike three out of the five black women . . . other than the

fact that they are black women.” The prosecutor then asked “to make a record []on

non[-]discriminatory reason[s] irrespective of the [c]ourt[’s] decision” on the

sufficiency of the prima facie case. The prosecutor went on to offer explanations

for the strikes of the five black women, including the three at issue in this appeal:

Jurors 214, 924, and 038.
                                           8

      In explaining the strike against Juror 214, the prosecutor stated that while the

trial judge was reading the second charge (POCA), she (the prosecutor) “happened

to be looking at [Juror 214] . . . and she made a face like come on, sort of dropped

her shoulders and her hands and rolled her eyes like come on. Are we really

talking about possession of an open container of alcohol?” The prosecutor said

that she “noted it as soon as I saw it. It’s here on my notes for myself.” The

prosecutor added that this juror “also indicated to us that she works at a public

school system” and that jurors who “work at public schools, particularly teachers,

it’s just a personal preference for [the prosecution], that those are not jurors that we

would choose to put on our jury, if we have a choice, and so, we elected to use a

preemptory strike for her.” The prosecutor then clarified that Juror 214 was not a

teacher but “was an administrative assistant at the public school system.” The trial

court replied, “[o]kay.”



      Regarding Juror 924, the prosecutor explained that this juror “asked the

question about the [voir dire] question . . . . I think she interrupted the [c]ourt

before the [c]ourt even asked her what the question was, and she said I didn’t

really understand the question.” 3 According to the prosecutor, “there was a lot of


      3
        The question being referenced was the seventh question posed during voir
dire: “At any time, have you, any member of your immediate family, or any close
                                                                          (continued…)
                                          9

discussion about the question, which . . . suggested that [Juror 924] didn’t quite

understand the question when it was asked” and that “she wasn’t also

understanding the [c]ourt’s response to those questions.” The prosecutor said,

“that was of concern to me because I think an ability to follow the [c]ourt’s

instructions is really important.”



      The prosecutor said that Juror 924 was also “one of [] only a few jurors who

. . . seemed not terribly excited about being on the jury” and that she could not

remember a single other juror “who sort of suggested to me in their body language

they didn’t want to be here . . . . [T]he way she talked about needing to pick up her

kid. She said well, you know, I don’t know because I have to be able to pick up

my kids . . . .” At that point, the trial judge asked, “[w]as this the 6:00 person?”

The prosecutor replied, “[r]ight. And the [c]ourt said, well, what time? And she

said 6:00 P.M. and you said, okay, well, you will certainly be out of here by then

and her reaction to that wasn’t like, oh, okay, great. That’s wonderful. She was

like, okay.” The prosecutor explained, “that’s the reason I didn’t think she would

be a good fit for this jury. Her inability to follow the instructions about the


(…continued)
personal friend ever been a victim of, arrested for, charged with, or convicted of a
crime similar to the offense charged in this case?” The court re-read the question
to the venire, explaining, “because it’s got so many clauses in it.”
                                            10

questions and . . . the sense I got that she didn’t want to be on the jury.” The

prosecutor added that her “colleague also noted that [Juror 924] was wearing a T-

shirt for whatever it’s worth that had an American flag on it and said land of free.”

The prosecutor noted, “I don’t know which way that cuts one way or another . . . .

It’s something that gave us a little bit of pause . . . .”



       Turning to the strike of Juror 038, the prosecutor explained that this juror did

not have “any answers to the [c]ourt’s questions, which obviously isn’t unique[,]”

acknowledging that “a number of panel members” also had no answers. The

prosecutor further explained, “what does make her unique is . . . even when the

[c]ourt said anything else, she said nope. Like she was like a closed book[,]”

giving “the impression that she just wasn’t really excited answering the [c]ourt’s

question.” The prosecutor noted that her colleague “wrote down that there was a

bit of a[n] attitude, like a resistance to answering the [c]ourt’s question or

resistance to sharing information.”



       The prosecutor also explained that Juror 038 was “the juror who there was

confusion about which juror was supposed to come up. We actually took the older

white juror, the next panel member, first and then when you called out her number,

she didn’t answer right away.          She sat there with her arms crossed.”      The
                                          11

prosecutor continued by saying, “[t]here [was] some confusion about whether she

was here. You called out her number again. We sent that woman back. You called

the number a third time and she came forward.” The prosecutor also said, “the

whole exchange left me with really no sense of who she is or what she’s about.”

She added that Juror 038 “was the only panel member . . . I had literally not a

single other observation about or inability to assess anything else out about. And

so in our book, she was a bit of a black box.” The prosecutor again mentioned that

Juror 038 had “a bit of a resistance to answer questions” and said, “ultimately she

was our last strike because we . . . were trying to pick the jury we knew the most

about and . . . felt like was go[ing] to be fairest for the [g]overnment’s case.”



      The court then told defense counsel, “I don’t think you get to say anything at

this point,” but then agreed to hear from defense counsel, who said that “there were

a couple of . . . difference[s] in [her] recollection as to what happened at the

bench.” Defense counsel asked the court whether it was “possible to look back at

the transcript, specifically with respect to the woman who had the time question.”

Defense counsel said she did not recall Juror 924 being confused but did recall her

just asking a question “about what time are we going to finish, the [c]ourt saying

6[:00] and her say[ing], oh, that child care, you know, and we all laughed and that

was it.” Defense counsel said, the “[g]overnment has indicated . . . that that
                                          12

exchange made her think she couldn’t follow directions . . . and I think it’s very

important that we have an accurate record of what actually took place.”



      The prosecutor said “it wasn’t that question that I believe she had a hard

time following” and that she “recall[ed] the [c]ourt began to say something and

[the juror] interrupted but she was confused and so you tried to elucidate the

confusion and she was still confused . . . .” The trial judge then asked defense

counsel if there was “[a]nything else,” to which she responded, “[n]o.” The court

then took a recess and reviewed case law from this court.



      After the case was recalled, the court permitted defense counsel to respond

further to the prosecutor’s explanations. Defense counsel then explained that with

respect to Juror 214, she did not believe that the prosecutor had given an adequate

reason for her strike. Defense counsel explained that “[t]his individual I don’t

believe answered any questions on the card” and the prosecutor’s indication that

she was looking at Juror 214 at “the moment that the PO[]CA charge was being

read, you can say that for anybody. . . . [B]ut given the fact that there are five black

women who were stricken by the [g]overnment, I would argue that reason is

[pretextual].”
                                         13

      Regarding Juror 924, the “individual that had children to pick up by 6:00[,]”

defense counsel said that her recollection was that Juror 924, “did not seem

confused at all. She had a question. She asked a question. The [c]ourt indicated

that she would be finished in time and that was it.” Defense counsel said, “[t]here

was nothing that struck me about her ability to follow the [c]ourt’s instructions.

Again, I believe that reason is pretextual. She didn’t answer any questions one

way or the other[.]” The trial judge responded, “[r]ight.”



      Defense counsel then moved on to Juror 038, who she said, “like many

people who came up, did not answer anything on her card. That wasn’t unusual. In

fact, I remember the [c]ourt remarking these are my favorite type of people several

times.” Counsel argued, “[f]or the [g]overnment to say that this is the reason, that

it just seemed odd that she didn’t have anything to say and that she didn’t have any

questions is also pretextual.”      Defense counsel also addressed again the

prosecutor’s claim that Juror 038 did not come to the bench when her number was

called and said, “there was confusion among some people. She wasn’t the only

one.” Counsel noted that “the white woman, the white juror who came up before

her, came up out of turn. It was just something that was a little bit confusing to us

and to some of the jurors.” She explained that this did not make Juror 038 “stand

out one way or the other” and that she did not believe “that that’s an accurate
                                           14

reason for the [g]overnment to give as to why they struck her.” Defense counsel

then said that with respect to the three black women who “did not indicate answers

to any of the questions, I do not believe that the [g]overnment has articulated . . .

race-neutral reasons that the [c]ourt should credit.” Counsel asked the court to

“look at the actual record with respect to whether it lines up with what the

[g]overnment is recalling before mak[ing] any decision.”



      The court asked whether defense counsel wanted to give him “anything

more,” remarking that all counsel had provided “really is the numbers and the

disparity” for the prima facie case and that it seemed like “a rather small sampling”

and “a pretty small pool to make these conclusions about.” Defense counsel

repeated her disparity argument, concluding that “given the fact that there were

only nine black women, I think striking five of them is rather significant out of the

37.” Counsel argued that her burden to trigger the requirement that the prosecution

“provide their race-neutral reason for striking these women” is not a high one.



      In announcing its ruling, the court said that it had looked at and thought

about the numbers; observed that “I don’t think it’s a[n] issue of race oftentimes”;

and commented that “how people dress, the kind of jobs they have, [and] how

enthusiastic they are about serving” can be “factors [that are] legitimate . . . and . . .
                                         15

not a pretext.” The court stated that while it had “to [be] more searching in terms

of pretext regarding folks who display body language that is negative and seems to

be closely held and not as excited . . . or enthusiastic about the case,” concerns

about such factors “are not a pretext and can oftentimes be supported.”



      The court concluded that the defense had not met its burden, commenting

that the “disparity wasn’t significant enough,” noting again that “the sampling size

wasn’t big enough,” and stating that the numbers did not “shock” the court. The

court added that even if it assumed that the defense had “made out [a] prima facie

case,” the government “ha[d] done more than an adequate job of rebutting that

case.” The court said that it did not think that the jurors were struck “because of

race” or that the prosecutor’s proffered reasons were “a pretext.”



      Regarding Juror 214, the court said, “I do think that I accept [the

prosecutor’s] characterization of that juror making a gasp or rolling of the eyes

with respect to that charge” and that the defense “may question that[,] or . . . think

[the prosecutor] confused it with somebody else, but that goes to the weight of the

evidence, not the evidence itself.” The court added that “even if I did find that [the

defense met its initial] burden, I think the [g]overnment has equally met its burden
                                         16

and shown a non[-]discriminatory intent with respect to those strikes.” Finally, the

court said that the Batson motion was “not sufficient and it is denied.”



                              B. The Legal Framework



      Batson and its progeny establish a multi-part process for analyzing claims of

discrimination in jury selection. Smith, 966 A.2d at 373-74. First, the defendant

must make out “a prima facie case of purposeful discrimination by showing that

the totality of the relevant facts gives rise to an inference of discriminatory

purpose.” Batson, 476 U.S. at 93–94; Smith, 966 A.2d at 374. The defendant’s

burden of establishing a prima facie case is not onerous and is satisfied by

“significantly less than a preponderance of the evidence.” Robinson v. United

States, 878 A.2d 1273, 1283 (D.C. 2005).



      If the defendant makes the threshold showing, the burden shifts to the

prosecution “to offer race-neutral bases for the strikes.” Beasley, 219 A.3d at

1014. The prosecutor “must offer a ‘clear and reasonably specific explanation of

h[er] legitimate reasons’ for striking the juror in question.” Smith, 966 A.2d at 374

(quoting Robinson, 878 A.2d at 1282).            If the prosecution satisfies this
                                         17

requirement, the burden shifts back to the defendant to prove that the proffered

explanation is a pretext for discrimination. Id.



      In the final step of the Batson inquiry, the trial court must determine, in light

of the parties’ submissions, whether the defendant has shown purposeful

discrimination. Smith, 966 A.2d at 374; Flowers, 139 S. Ct. at 2243 (explaining

that in criminal trials, “trial judges possess the primary responsibility to enforce

Batson and prevent racial discrimination from seeping into the jury selection

process”). The trial court’s duty is to undertake a “sensitive inquiry into such

circumstantial . . . evidence of intent as may be available.” Foster v. Chatman, 136

S. Ct. 1737, 1748 (2016) (internal quotation marks and citation omitted); Batson,

476 U.S. at 93. The trial court must assess the plausibility of the prosecutor’s

reason for striking a juror “in light of all evidence with a bearing on it.” Miller-El

v. Dretke, 545 U.S. 231, 251-52 (2005). In short, the Batson inquiry is “supposed

to be a rigorous evaluation of the credibility of the prosecutor’s explanations for

h[er] challenged peremptory strikes.” Robinson, 878 A.2d at 1289.



      “Greater scrutiny” of the prosecutor’s race-neutral explanations is required

when the case is “racially charged.” See Smith, 966 A.2d at 376. Additionally,

scrutiny of a prosecutor’s explanations that center on a venireperson’s body
                                         18

language or demeanor is “especially important.” Id. at 377; cf. Batson, 476 U.S. at

106 (Marshall, J., concurring) (explaining that a danger in peremptory challenges

is that “[a] prosecutor’s own conscious or unconscious racism may lead him easily

to the conclusion that a prospective black juror is ‘sullen,’ or ‘distant,’ a

characterization that would not have come to his mind if a white juror had acted

identically”).   Explanations for peremptory challenges that “invoke a juror’s

demeanor (e.g., nervousness, inattention), mak[e] the trial court’s firsthand

observations of even greater importance.” Snyder v. Louisiana, 552 U.S. 472, 477

(2008). “In this situation, the trial court must evaluate not only whether the

prosecutor’s demeanor belies a discriminatory intent, but also whether the juror’s

demeanor can credibly be said to have exhibited the basis for the strike attributed

to the juror by the prosecutor.” Id.



      “We have recognized that ‘unless the trial court rigorously scrutinizes the

prosecutor’s race-neutral explanations, Batson’s promise of eliminating racial

discrimination in jury selection will be an empty one.’” Smith, 966 A.2d at 376

(quoting Tursio, 634 A.2d at 1211). In scrutinizing whether racial discrimination

has occurred, trial courts have considered several factors. See Flowers, 139 S. Ct.

at 2243. These factors include statistical evidence about the prosecutors’ strikes; a

prosecutor’s disparate questioning and investigation of black and white prospective
                                         19

jurors; side-by-side comparisons of black prospective jurors who were struck and

white jurors who were not; a prosecutor’s misrepresentation of the record when

defending the strikes; and other relevant circumstances that bear on the issue of

racial discrimination. Id.



      In reviewing a Batson ruling claimed to be error, the reviewing court “must

evaluate the government’s proffered reasons for striking jurors in light of the entire

record on appeal and in light of matters of common knowledge.” Smith, 966 A.2d

at 376; see also Flowers, 139 S. Ct. at 2244 (explaining that “an appeals court

looks at the same factors as the trial judge, but is necessarily doing so on a paper

record”). However, because “a trial judge’s Batson findings ‘largely will turn on

evaluation of credibility, a reviewing court ordinarily should give those findings

great deference.’” Smith, 966 A.2d at 377 (quoting Batson, 476 U.S. at 98 n.21).

“Thus, ‘[o]n appeal, a trial court’s ruling on the issue of discriminatory intent must

be sustained unless it is clearly erroneous.’” Id. (quoting Snyder, 552 U.S. at 477).



                                      C. Analysis



      Appellant argues that the trial court clearly erred in rejecting his Batson

challenge for two “independently reversible reasons.” First, appellant argues, the
                                          20

trial judge “erroneously believed that the defense had failed to make a prima facie

showing of discrimination[,]” an error that “infected his final determination.”

Second, appellant contends, the trial judge “failed to rigorously scrutinize the

government’s proffered race neutral reasons” as required by Batson. 4 We do not

discuss the first of these points at any length, 5 because we agree that the court

committed clear error at stage three of the Batson analysis, and conclude that this

error requires reversal.


      4
        Appellant’s opening brief also faults the trial judge for failing to take into
account the prosecution’s opportunity for research and reflection. We need not
discuss that argument separately.
      5
         As we explained in Smith, the preliminary issue of whether the defendant
made a prima facie case becomes moot once a prosecutor has offered a race-neutral
explanation and the trial court has ruled on the ultimate question of intentional
discrimination. 966 A.2d at 377. Nevertheless, the strength of the prima facie case
is “relevant in determining the strength of the race-neutral explanations necessary
to rebut it[,]” Tursio, 634 A.2d at 1210, and thus may be pertinent to evaluations of
the prosecutor’s explanations for her strikes, see Smith, 966 A.2d at 376. Here, the
level of scrutiny the trial court gave fails to pass muster without regard to the
strength of the prima facie case.

       As we have explained, “as the actual number of strikes used against one race
deviates further from the statistically expected result, a racial consideration–
intentional or not–is more likely to be the true consideration behind the strikes.”
Tursio, 634 A.2d at 1213. In this case, it is notable that the statistical disparity in
this case was not as stark as in some other cases; that appellant does not challenge
the prosecutor’s strikes of two of the black women jurors; and that, by statistics
alone, the defense’s strikes — nine out of ten against white jurors (including Juror
227, who answered none of the voir dire questions affirmatively and who was
asked no questions by any of the counsel) — are even more troubling than the
prosecution’s strikes.
                                          21



      1. The Racially Charged Nature of the Case



      The trial court was apprised before jury selection began that this would be a

racially charged case, the type of case that this court has said requires

“[h]eightened scrutiny” of the prosecutor’s peremptory strikes. Smith, 966 A.2d at

378. Specifically, before voir dire commenced, the prosecutor told the court that

the jury would see police body-worn camera (BWC) footage of officers’ stop,

arrest, and search of appellant. The footage (portions of which Judge Salerno

viewed during the suppression hearing, and which Judge Berk apparently viewed

at least in brief part before he ruled on the Batson issue) shows the interaction

between appellant (a young black man) and the white arresting officer, Sean

Lojacono, and appellant can be heard repeatedly accusing the officer of illegally

arresting and searching him. Prior to voir dire, the prosecutor described for Judge

Berk appellant’s reference to his race during the interaction and expressed concern

that the interaction had the potential to raise skepticism among jurors. The

prosecutor told the court, “[i]n this case, you have a defendant who yelled

repeatedly at a high volume for over an hour about he’s a black man and he knows

his rights[,]” and the jury is “gonna hear and see some of that. So I’m already

concerned that a jury that’s already s[k]eptical of police activity is going to be even
                                         22

more s[k]eptical.” The prosecutor’s comments evinced the anticipated relevance

of appellant’s race in the trial and should have alerted the court that, in this case

perhaps more so than in many others, there was a danger that race could insinuate

itself into the lawyers’ strikes by both sides, as each side sought jurors sympathetic

to their perspective. 6 Cf. Robinson, 878 A.2d at 1287-88 (noting that the

prosecutor “openly had expressed concern about jurors who would sympathize”

with the defendant, a young black male, as a salient fact about the case, and

observing that this and other facts of the case “certainly d[id] not detract from the

inference that the prosecutor was motivated to strike black female jurors who, on

the basis of stereotypes[,] . . . might be considered most sympathetic to [the

defendant], his witnesses, and his defense”). Thus, the court should have evaluated

the prosecutor’s explanations for her strikes with heightened scrutiny by examining

each challenge in the entire context of the case and by probing the prosecutor

regarding why similarly situated persons were treated differently and assessing


      6
        The possibility that this case could be racially charged in nature was also
raised by a defense motion filed on January 30, 2018, about three weeks before
jury selection.     Specifically, the defense requested documents related to
investigations that were pending at the time regarding the officers involved in the
present case, including one involving an allegation of racial profiling by Officer
Lojacono, which the government had already disclosed. During trial, defense
counsel elicited testimony from Officer Lojacono confirming that he was under
investigation for racial profiling at the time of appellant’s arrest. However, the
racial profiling allegation and investigation were not discussed during the
proceedings related to the Batson claim.
                                        23

whether the differences highlighted by the prosecutor provided a “sufficient,

nondiscriminatory explanation, taking into account the strength of the prima facie

showing of discrimination.” Tursio, 634 A.2d at 1212.



      2. Juror 214



      Turning to the three jurors who appellant argues were stricken for a

discriminatory purpose, we are satisfied that the trial court gave adequate scrutiny

to the prosecutor’s explanation for her strike of Juror 214.        As noted, the

prosecutor explained that she had written in her contemporaneous notes an

observation about Juror 214’s disdainful reaction (“drop[ping] her shoulders . . .

and roll[ing] her eyes”) to hearing the POCA charge. The trial court expressly

“accept[ed]” the prosecutor’s characterization and also reasoned that the prosecutor

likely would not have had time to make that notation during the brief recess in the

proceedings after defense counsel made her Batson motion (telling the prosecutor

that the court “would be really impressed . . . if you were able to concoct notes in

five minutes of time to have them reflect these charges”). The court also addressed

why it found the prosecutor’s explanation plausible, noting the “dissent among

several jurors about the . . . open can issue” across racial groups. We defer to the

court’s credibility determination regarding the prosecutor’s explanation.       See
                                         24

United States v. Garrison, 849 F.2d 103, 106 (4th Cir. 1988) (“If the trial court

believes the prosecutor’s explanation, a reviewing court ordinarily should give this

credibility finding great deference.”) (internal quotation marks and citation

omitted).



      We acknowledge that the court misstated the prosecutor’s explanation when

it referred to the juror “gasp[ing],” but the error (which at least arguably reflected

the court’s own recollection) did not add anything of substance to the prosecutor’s

explanation. Defense counsel objected that the prosecutor could have “sa[id] that

[explanation] for anybody[,]” but did not claim that the prosecutor could not have

seen Juror 214 react in the way the prosecutor described, did not suggest that any

white juror had shown the same reaction, and did not ask the court to look at the

prosecutor’s notes for anything suggesting that the juror’s assertedly visible

reaction to the POCA charge had been inserted as an afterthought. 7



      We also acknowledge that, in explaining the strike of Juror 214, the

prosecutor expressed a reluctance to retain jurors who work in the public schools


      7
         Cf. United States v. Barnette, 644 F.3d 192, 209-10 (4th Cir. 2011)
(describing the district court’s in camera review of the prosecutor’s handwritten
notes taken during jury selection voir dire).
                                         25

(as Juror 214 told the court she did), yet did not inquire of Juror 965, a high school

teacher, whether he taught in a public school. But Juror 965 had also stated at the

outset that he had a sister who is a police officer, a fact, apparent on the record,

that plausibly explains why the defense struck Juror 965, 8 and why the prosecutor

likely found him acceptable as a juror. We cannot say that the trial court “clearly

err[ed]” in rejecting the Batson challenge to the strike of Juror 214. Snyder, 552

U.S. at 477.



      3. Jurors 924 and 038



      We reach a different conclusion as to Jurors 924 and 038. For Juror 924, the

prosecutor’s first of three proffered explanations centered on the juror’s exchange

with the court about a voir dire question. The prosecutor explained that this juror

had interrupted the court to ask about the question, that there was “a lot of

discussion” about the question, and that the juror seemed not to understand the

judge’s answer.    The prosecutor explained that this interaction concerned her

because it raised a question about the juror’s “ability to follow the [c]ourt’s


      8
          We note that the defense struck not only Juror 965, but also two other
jurors who were themselves, or had close friends or relatives who were, police
officers.
                                         26

instructions[.]”   But consistent with defense counsel’s objection that the

prosecutor’s description differed from her recollection, our examination of the

record reveals that what actually occurred was not what the prosecutor described.

The discussion about the question was quite brief, and the juror (quite ably)

repeated the voir dire question in its entirety in asking the court whether she had

heard it correctly. The juror asked nothing further about the question and did not

evince an inability to understand the question. 9 The prosecutor’s misstatement of

this exchange is of note because “misstatement can be another clue showing

discriminatory intent.” Flowers, 139 S. Ct. at 2250; cf. Foster v. Chatman, 136 S.

Ct. at 1753-54 (noting that the record did not support the prosecution’s assertion

that a juror appeared to be confused and slow in responding to questions, and citing

this as an example of how the prosecution’s justifications “come undone when

subjected to scrutiny”).   The trial court provided no indication of whether it

recalled this interaction or whether it had reviewed the record to evaluate this



      9
        Based on our review of the transcript, it also does not appear that Juror 924
interrupted the court. However, we recognize that such an occurrence may not
always be captured in the transcript. See Williams v. United States, 228 A.2d 846,
847 (D.C. 1967) (“We have closely studied the transcript, fully aware that it is not
always possible to recapture the atmosphere of a trial from a typewritten script.”);
Smith, 966 A.2d at 384 (noting the trial court’s statement that defense counsel and
the prosecutor often spoke simultaneously, leaving the court reporter, when
transcribing what was being said, to capture what was said by the speaker who was
more persistent).
                                        27

proffered explanation. As such, we cannot say that the “sensitive inquiry” required

in this stage of a Batson analysis was conducted. Batson, 476 U.S. at 93.



      The prosecutor’s second explanation for striking Juror 924 pointed to the

way the juror, speaking about needing to pick up her child, gave an unenthusiastic,

one-word reaction (“okay”) when the trial judge told her that court would recess by

4:45 p.m. 10 Even after defense counsel interjected that Juror 924 had actually

responded to the exchange with a comment (about late fees) that prompted

everyone to laugh, the trial judge asked no questions to probe the verity of the

prosecutor’s proffered explanation about Juror 924’s terse answer to the court’s

response about when the court would recess.



      This was so even though a side-by-side comparison of Juror 924 and Juror

395 called for skepticism about the prosecutor’s proffered explanation regarding


      10
          The prosecutor also explicitly invoked the juror’s body language,
explaining that Juror 924 was one of only a few jurors who did not seem “terribly
excited” about being on the jury, and saying that she could not remember a single
other juror who indicated “in their body language they didn’t want to be here.”
The trial judge noted that explanations based on body language or demeanor must
be closely scrutinized, but asked no questions regarding the “body language”
explanation and did not provide its own observations regarding the juror.
Nevertheless, we do not rely on body language as a basis for finding a Batson
violation because defense counsel did not rebut the prosecutor’s body language
explanation.
                                         28

Juror 924’s terse response and lack of excitement. See Miller-El v. Dretke, 545

U.S. at 241 (“If a prosecutor’s proffered reason for striking a black panelist applies

just as well to an otherwise-similar nonblack [panelist] who is permitted to serve,

that is evidence tending to prove purposeful discrimination.”). Juror 395, a white

male, was not struck by the prosecution even though he, too, asked about the

duration of the proceedings. He first asked, “so the [] trial should be over by next

Tuesday; right?” Pressing the issue further, he then asked, “[y]ou think it will be

going through Thursday or Friday, Your Honor?” His answer each time to the

court’s response was — similar to the prosecutor’s recollection of Juror 924’s

answer — a simple “[o]kay.” Though Juror 395 asked more questions related to

the timing of the proceedings than Juror 924 had and responded tersely to the

judge’s assurances with a simple “okay,” the prosecutor did not express concern

about his excitement or lack thereof, and did not strike him. “[P]roper analysis of

[the] Batson claim require[d] that [the trial] court engage in [such a] comparative

juror analysis.” United States v. Barnette, 644 F.3d 192, 205 (4th Cir. 2011); cf.

Snyder, 552 U.S. at 484 (noting that if the prosecutor had been “sincerely

concerned” that a stricken black juror’s commitments would prompt him to shorten

the trial, it was hard to see why the prosecutor would not have had at least as much

concern regarding a white juror with pressing commitments who had not been

struck).
                                          29



      In providing her third reason for striking Juror 924, the prosecutor said that

her colleague had noted that the juror was wearing a t-shirt “for whatever it’s

worth that had an American flag on it and said land of the free.” The prosecutor

then said, “I don’t know which way that cuts one way or another.” This may have

been a race-neutral explanation that did not implicate equal protection. But given

the racially charged nature of the case, we think it was incumbent on the trial court

to ask questions geared at determining whether the explanation might have

reflected a race-related interpretation of how the message on the T-shirt could

“cut.” In sum, we conclude that the trial judge did not engage in the requisite

scrutiny of the prosecutor’s explanations for the strike of Juror 924.



      As described above, the first of the prosecutor’s two proffered explanations

for striking Juror 038 centered on her body language and demeanor. Like some

others in the venire, this juror did not have any “yes” responses to the court’s voir

dire questions. According to the prosecutor, what made the juror “unique” is that

when the court said “anything else[?],” she said “nope” as if she were “a closed

book” and gave “the impression that she just wasn’t really excited answering the

[c]ourt’s question.” The prosecutor also stated that the juror exhibited “a bit of

a[n] attitude” or “a resistance to . . . sharing information.” The prosecutor said that
                                        30

she was left with “really no sense of who [Juror 038] is or what she’s about” and

noted that this juror was the only panel member about whom she “had literally not

a single other observation”; in the prosecutor’s “book, [Juror 038] was a bit of a

black box.”



      The record does not support the prosecutor’s assertions. Instead of simply

saying “nope” when the court asked whether she had any questions, Juror 038

provided a more fulsome response, saying, “[n]o. I didn’t have any problems with

the questions you were asking.” She also confirmed with the trial judge that she

would have time to get something to eat before the designated return time,

demonstrating a more engaged interaction with the court than the prosecutor had

suggested. And while striking a juror about whom little to nothing is known is “a

rationale with some basis in accepted trial strategy,” People v. Hecker, 942 N.E.2d

248, 269 (N.Y. 2010) (brackets, internal quotation marks, and citation omitted),

neither the prosecutor nor defense counsel asked Juror 038 any questions, so there

is no record support for the claim that she was resistant to sharing information.

Finally, the trial court did not provide on the record any impression of Juror 038

corroborating the prosecutor’s assessment.
                                         31

      Further, a side-by-side comparison would have cast doubt on the

prosecutor’s first explanation.   Juror 227, a white male, had an even shorter

exchange with the court during voir dire than Juror 038 had. After noting that

Juror 227 had not marked “yes” to any questions, the trial court asked the juror

whether he had any questions. Juror 227 simply replied, “[n]o.” After neither

party opted to ask this juror a question, the trial judge told the juror what time to

return to the courtroom, with no further response from the juror. Despite the

brevity of this exchange, the prosecutor did not strike Juror 227 for revealing

nothing about himself.



      In her second proffered explanation about Juror 038, the prosecutor pointed

to “confusion about which juror was supposed to come up” to the bench. The

prosecutor explained that when Juror 038’s number was called, “she didn’t answer

right away[,]” but sat with “her arms crossed.” The trial court did not indicate

whether it recalled the “confusion” the prosecutor attributed to this juror. From the

record, however, it appears that confusion — on the part of venire persons and the

trial judge as well — about who should sit where and who had been called up to

the bench — arose several times (with the deputy clerk at one point asking a whole

row of jurors to exit their seats because some people had “[gone] in wrong”). With

respect to Juror 038 in particular, the record seems to indicate that the deputy clerk
                                          32

and the trial judge may have confused her with two other jurors (Juror 060 and

possibly Juror 540).       Moreover, contrary to the prosecutor’s recollection, the

record indicates that when the deputy clerk directly asked “[w]ho is 038?[,]” Juror

038 stepped forward and the court proceeded with voir dire. In any case, as the

government acknowledges in its brief, it is unclear whether this explanation was an

actual reason for the strike.



      In ruling on the Batson motion, the trial court observed that concerns about

“how enthusiastic [individuals] are about serving” and about body language and

demeanor can be “legitimate” rather than pretextual and “can oftentimes be

supported.” Those observations are true enough, but were no substitutes for the

“rigorous evaluation” and “probing inquiry” of the prosecutor’s explanations that

the court was obliged to undertake. Robinson, 878 A.2d at 1289. Though the trial

court is “not required to make detailed findings of fact or to give a detailed

explanation following a Batson challenge[,]” Johnson v. United States, 107 A.3d

1107, 1113 (D.C. 2015), it must engage in the “closest possible scrutiny” of the

proffered explanations, Jefferson v. United States, 631 A.2d 13, 15 (D.C. 1993)

(“An assertion by counsel that the government is acting in a racially discriminatory

manner is very serious and demands the closest possible scrutiny by both the trial

court and this court.”).
                                        33



      For all the foregoing reasons, we agree with appellant that the court erred in

denying his Batson challenge. In the entire context of the case — the anticipation

of certain racially charged evidence and the prosecution’s striking of five out of

nine African-American jurors — a more probing inquiry of the prosecutor’s

proffered explanations for her strikes of jurors 924 and 038 was required.



      4. Reversal is Necessary



      We conclude that reversal, rather than remand for the court to conduct the

required scrutiny, is the appropriate remedy in this case. That is because the

government’s reasons, focused in large part on prospective jurors’ attitudes and

lack of enthusiasm, were proffered so long (over three years) ago that they cannot

now be meaningfully tested. See Haney v. United States, 206 A.3d 854, 864

(2019) (noting that appellant’s trial occurred over two years ago and the reasons

for specific strikes were not corroborated by contemporaneous evidence in the

record); Robinson, 878 A.2d at 1290 (explaining that over time, it becomes

difficult for the court and counsel to recreate the circumstances of each strike or

even to remember individual jurors).
                                         34



                           II. The Suppression Motion




      We now turn briefly to appellant’s challenge to the trial court’s denial of his

suppression motion.      Appellant sought to preclude the government from

introducing evidence of the razor blade and digital scale (inferentially, evidence of

intent to distribute), which officers found when they searched the vehicle appellant

had been driving; a photo of a can of beer found in the trunk (some corroboration

of the POCA charge); and statements appellant made after his formal arrest, which

he contends were a fruit of the illegal search. The parties agree that the trial court

erred in finding that the search of the vehicle was lawful under the so-called first

prong of Arizona v. Gant, 556 U.S. 332 (2009), as both appellant and appellant’s

girlfriend, Alexis Carpenter, were handcuffed at the time the search began and

could no longer access the vehicle. 11 Appellant contends that the vehicle search


      11
          Gant’s first prong permits police to search a vehicle incident to a recent
occupant’s arrest “only when the arrestee is unsecured and within reaching
distance of the passenger compartment at the time of the search.” Gant, 556 U.S.
at 343; id. at 339 (explaining that if there is no possibility that an arrestee could
reach into the area the police seek to search, the first prong does not apply); see
also Dawkins v. United States, 987 A.2d 470, 476 (D.C. 2010) (concluding that the
first prong of Gant did not provide a basis to search a car incident to arrest because
the car was locked and appellant was handcuffed when he was arrested).
                                        35

also was not justified under the second prong of Gant. We conclude that both the

second prong of Gant and the automobile exception justified the search of the

vehicle.



      At the February 15, 2018, suppression hearing, Officer Lojacono, who at the

time of his encounter with appellant was assigned to the Metropolitan Police

Department Narcotics and Special Investigations Division, testified that on July 29,

2017, at around 2 p.m., he and two fellow officers, Kevin VanHook and Ramon

Moe, were patrolling the 600 block of Newton Place, N.W., in an unmarked

vehicle, when they saw appellant and a second person, later identified as Jeffrey

Jordan, standing near a parked vehicle, and saw appellant pass what appeared to be

an already-opened can of beer to Mr. Jordan. The beer exchange was not captured

on the officers’ BWC footage, which was played at the hearing, but the footage

does show that when Officer Lojacono exited the police vehicle, Mr. Jordan was in

the midst of pouring out the contents of the can. Officer Lojacono approached the

two men and asked appellant whether he had anything on him.               Appellant

answered “no” but asked what he was being “checked for.” Officer Lojacono

replied, “well, you guys are drinking out here.” Officer Lojacono testified that the

liquid that had been poured from the can “smell[ed] consistent with beer[,] which I

know contains alcohol.”
                                        36



      Officer Lojacono then walked up to the vehicle near which appellant was

standing, looked into the car, saw Ms. Carpenter “attempting to secrete a large

amount of marijuana underneath the seat[,]” and remarked to appellant, “you got

quite a bit of weed in the car.” Appellant responded that “[i]t’s two people,”

referred to “our weed,” and said that the weed “belonged to both him and her,” an

explanation that Officer Lojacono “assume[d] was [offered] to state that it was

under the legal amount.” The BWC footage shows that at about the same time,

Ms. Carpenter, who had been seated in the front passenger seat, exited the vehicle,

closed the door, and remotely locked the vehicle. As Officer Lojacono attempted

to handcuff Ms. Carpenter, appellant approached, but Officer Lojacono told him to

“back up” and Officer Van Hook handcuffed appellant and told him he was being

detained.



      Officer Lojacono testified that the weed he saw in the car was in a large bag

that contained three or four smaller bags. He told the court that after seeing “how

much [the weed] was, through [his] experience, [he] believed it was well over two

ounces.” After handcuffing Ms. Carpenter, Officer Lojacono removed the vehicle

keys from her pocket and opened the front passenger door. He then reached under

the front passenger seat and retrieved one small bag and one large bag of
                                        37

marijuana. Officer Lojacono also found a digital scale in the front passenger side

door pocket, a small razor blade in the rear driver’s side door pocket, and an

unopened beer can in the trunk.



      Officer Lojacono weighed the two bags of marijuana on a digital scale

retrieved from the trunk of the police car and found that, together, the bags

weighed 2.3 ounces. Officer Lojacono then approached appellant and proceeded to

search him and at one point asked appellant “what’s that?” after detecting a “large

rock-like substance” in his groin area. When Officer Lojacono attempted to search

appellant’s groin area from behind, appellant began yelling for help and accused

the officers of illegally searching him and raping him. The officers eventually

transported appellant to the Fourth District Police Station, where Officer Lojacono

removed a rock of crack cocaine from appellant’s underwear.



      In denying the suppression motion, the trial court ruled that that there was

reasonable articulable suspicion for the stop given the officers’ testimony about

seeing appellant pass the beer can to Mr. Jordan. Citing the testimony that “the

person to whom the beer was given did not make any movements that appeared to

be the opening of a closed container of the beer that the defendant had just passed

to him[,]” the court also found that the officers had probable cause to arrest
                                         38

appellant for POCA and that the search of appellant was valid incident to his arrest.

Finally, the court found that the vehicle search was valid under Gant.



                                A. Legal Framework



      The standard of review for a trial court’s ruling on a motion to suppress

requires that the facts and all reasonable inferences therefrom be viewed in favor of

sustaining the trial court’s ruling. Dawkins, 987 A.2d at 473. Factual findings will

not be disturbed if supported by substantial evidence. Id. at 473-74. However,

conclusions of law are reviewed de novo. Id. at 474.



      “A search conducted without a warrant is per se unreasonable under the

Fourth Amendment unless it falls within a few specific and well-established

exceptions.” United States v. Lewis, 147 A.3d 236, 239 (D.C. 2016) (citation

omitted). The two exceptions relevant to this appeal are the Gant evidence search

(also known as the Gant second prong) and the automobile exception. Gant’s

second prong permits police to search a vehicle if:


             (a) the police have probable cause to arrest the suspect
             for an offense; (b) the suspect recently occupied a
             vehicle; (c) the police have reasonable, articulable
             suspicion to believe that the vehicle contains evidence of
             the offense; (d) at the time of the search, the police have
                                         39

            not released the suspect or issued the suspect a citation
            for the offense; and (e) the suspect’s formal arrest for the
            offense follows quickly on the heels of the search.

Lewis, 147 A.3d at 239–40; see Gant, 556 U.S. at 343, 351.



      Under the automobile exception to the warrant requirement, police may

search a vehicle if there is probable cause to believe the vehicle contains evidence

of criminal activity. Gant, 556 U.S. at 347. Unlike the Gant evidence-search

exception, the automobile exception “allows searches for evidence relevant to

offenses other than the offense of arrest.” Id. Additionally, the “scope of the

search authorized is broader.” Id.



                                     B. Analysis



      Viewing the facts and all reasonable inferences in favor of sustaining the

trial court’s ruling, we conclude that, before the vehicle search, probable cause

existed to arrest Ms. Carpenter for possession of an amount of marijuana that was

unlawful to possess, which in turn justified the search of the vehicle under Gant’s

“reasonable to believe” second prong. 12 See Gant, 556 U.S. at 351; Butler, 102


      12
         We need not reach some of the issues appellant raises, such as whether the
officers had probable cause to arrest him for public consumption of marijuana.
                                         40

A.3d 736, 741 (D.C. 2014) (explaining that the inquiry for probable cause

to arrest is whether the facts and circumstances within a police officer’s knowledge

are sufficient to warrant a prudent officer in believing that a suspect had committed

or was committing an offense); Gant, 556 U.S. at 344 (noting that in some cases,

“the offense of arrest will supply a basis for searching the passenger compartment

of an arrestee’s vehicle and any containers therein”). Officer Lojacono’s testimony

was that at the time of the arrest, he was in the Narcotics Enforcement Unit, and

that based on his experience (“many cases”), he believed the amount of marijuana

he saw Ms. Carpenter trying to hide in the car exceeded two ounces. In addition,

not only did Ms. Carpenter try to secrete the marijuana (to keep it safe, appellant

suggests), but she also locked the car door, even though she remained nearby,

permitting the officer to infer that she did not want the officers to examine the

marijuana. 13 Further, appellant’s statement that the marijuana belonged to both

him and Ms. Carpenter supported an inference that appellant knew that the amount




      13
         The possibility that Ms. Carpenter’s behavior could have innocent
explanations did not undermine probable cause. See, e.g., Tobias v. United States,
375 A.2d 491, 494 (D.C. 1977) (noting that even if there might have been
“innocent explanations for appellant’s conduct, it is not necessary that all innocent
explanations for a person’s actions be absent before those actions can provide
probable cause for an arrest”).
                                         41

exceeded the amount that was permissible for one individual to possess. 14 From all

the foregoing, Officer Lojacono could reasonably believe that there was a fair

probability that the amount of marijuana he saw in the car exceeded the legally

permissible amount. See Jenkins v. District of Columbia, 223 A.3d 884, 890 (D.C.

2020) (explaining that probable cause requires only a fair probability of a crime,

which is less than a preponderance of the evidence).



      For essentially the same reasons, we also conclude that the search was valid

under the automobile exception.      Though the trial court did not rely on this

exception, it is well settled that an appellate court may affirm a decision for

reasons other than those given by the trial court. See Alston v. United States, 518

A.2d 439, 440 n.2 (D.C. 1986). As noted earlier, the automobile exception allows

officers to search a vehicle without a warrant, so long as there is probable cause to

believe the vehicle contains contraband. See West v. United States, 100 A.3d 1076,

1084 (D.C. 2014). Once Officer Lojacono observed the marijuana, which he

believed based on his experience weighed more than two ounces, saw Ms.

Carpenter move to conceal the marijuana under her seat, watched her quickly exit

      14
        Officer Lojacono was not required to believe appellant’s claim that some
of the marijuana belonged to him and some belonged to Carpenter. Appellant
acknowledges that “[t]he natural way to interpret this statement was as an attempt
to exonerate Ms. Carpenter by asserting possession and control over part of the
marijuana[.]”
                                        42

the vehicle and lock it as he approached her side of the car, and heard appellant’s

statement about ownership by him and Carpenter, he had reason to believe that the

car contained evidence of criminal activity. We therefore affirm the trial court’s

denial of appellant’s motion to suppress.




                                  III. Conclusion




      For the foregoing reasons relating to appellant’s Batson claim, we reverse

appellant’s convictions and remand for further proceedings consistent with this

opinion. We affirm the denial of the motion to suppress evidence obtained during

the search of the vehicle.



                                             So ordered.